


109 HR 6047 IH: To amend the Immigration and Nationality Act to waive

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6047
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Mr. Ortiz introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to waive
		  inadmissibility based on a misrepresentation in the case of an immediate
		  relative of an active duty or reserve member of the Armed Forces and to extent
		  the V nonimmigrant visa program for spouses and children of such a
		  member.
	
	
		1.Short titleThis Act may be cited as the Uniting
			 America’s Military Families Act of 2006.
		2.Waiver of
			 inadmissibility based on a misrepresentation in the case of an immediate
			 relative of an active duty or reserve member of the Armed Forces
			(a)In
			 generalSection 212(a)(6)(C)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(C)) is
			 amended—
				(1)by redesignating
			 clause (iii) as clause (iv); and
				(2)by inserting after
			 clause (ii) the following new clause:
					
						(iii)Exception for
				immediate relatives of members of the Armed ForcesClauses
				(i) and (ii) shall not apply to an alien who is an immediate relative (as
				defined in section 201(b)(2)(A)(i)) of an active duty or reserve member of the
				Armed
				Forces.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on the date of the enactment of this Act and
			 shall apply to misrepresentations made before, on, or after the date of the
			 enactment of this Act.
			3.Extension of V
			 nonimmigrant visa program for military familiesSection 101(a)(15)(V) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(V)) is amended—
			(1)in the matter
			 preceding clause (i), by inserting (or that was so filed after such
			 date, in the case of a petition filed by an active duty or reserve member of
			 the Armed Forces) after Family Equity Act;
			(2)in clause (i), by striking
			 more; and inserting more (or for any length of time, in
			 the case of a petition filed by an active duty or reserve member of the Armed
			 Forces);; and
			(3)in clause (ii), by
			 inserting (or any length of time has elapsed, in the case of a petition
			 filed by an active duty or reserve member of the Armed Forces) after
			 have elapsed.
			
